On Rehearing.
ST. PAUL, J.
On reconsideration of this case we now conclude that the judgment appealed from should have been affirmed in toto except in a minor particular.
 Act 232 of 1910, p. 393, was passed, as its preamble recites, to encourage the development- of oil, gas and mineral lands, by lessees and other grantees of mineral rights; and to that end the act provided that such lessees and other grantees should have the right “to mortgage such leases or contracts, together with all buildings, constructions and improvements placed and erected on such lands or to be placed and erected there-•OH * * *”
It is clear that an act intended to encourage and promote the welfare of an industry, ■especially a new one, ought to be interpreted as liberally as possible, so as to carry out, rather than hinder, the plain legislative intent.
But it is manifest that an oil, gas or mineral field cannot be developed by the lessee thereof without certain “buildings, constructions and improvements,” necessary to reach said minerals (by drilling, boring or digging) and to fextract and store or distribute the same. Hence such “buildings, constructions and improvements” become accessories and dependencies of the lease “without which it would be of no value or service”; and therefore form part of the thing alienated or mortgaged. C. C. 2461, 2490 ; Coguenhem v. Trosclair, 137 La. 985, 995, 69 South. 800.
And we believe'that it was the legislative intent in the act aforesaid that the mortgage of the lease should carry with it the aforesaid accessories and dependencies without any special mention being made of them. For it is clear that no one would accept a mortgage on the lease, which did not include the improvements made or to be made for the development thereof; and the Legislature does not appear to have contemplated the mortgage of the lease without the improvements, or of the improvements without the lease; but only the lease “together with” the improvements. And had it intended that these accessories should -be specially mentioned or particularly described in the mortgage, it would have said so, as it did in the chattel mortgage act.
I.
But in the case before us the mortgage included “four completed oil wélls, with all equipments for operating the same, including tanks and standard pumping rigs, and all other improvements on said leases belonging to said mortgagor, whether specially described herein or not”; and the property herein seized and sold by the sheriff was clearly only such as had been placed, or was about to be placed, permanently on the premises, and “designed to the perpetual use” of the mortgaged lease (O. O. 2490), except one Ford roadster, and one horse and saddle.
And we think the agent who executed the mortgage for plaintiff had abundant authority granted him by plaintiff’s board of directors. The power given him was to borrow money and to execute “such contract or contracts as he in his judgment might see fit and deem best” for the development of the *725property; and lie was further authorized to execute “such contracts and notes as may be required * * * and to secure the same by a mortgage on a part or all of said properties * * * and to execute any and all other papers necessary and requisite in securing said loan. * * * ”
Therefore, from whatever angle we view this mortgage, we think it was sufficient to cover all the improvements, placed or to he placed upon the land leased.
 The 'Ford roadster, and horse and saddle, were not improvements “placed or to be placed and erected on the land,” and were therefore not covered by the mortgage; but these are such minor matters that we will not put the costs of this appeal on the appellees on that account.
Decree.
It is therefore ordered that the judgment appealed from he affirmed in toto, except as to the Ford roadster and horse and saddle; which are hereby declared' to be the property of plaintiff. All costs to be borne by plaintiff.
O’NIELD, C. J., dissents from the interpretation of the Act 232 of 1910 and from the ruling on the scope of áuthority given in the power of attorney.